                IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF TENNESSEE
                         NASHVILLE DIVISION


BRIAN P. MANOOKIAN,
                                              Civil Action No. 3:19-cv-00350
                       Plaintiff,
                                              Judge William L. Campbell, Jr.
             vs.

FLOYD FLIPPIN et al.,

                       Defendants.


                 MOTION FOR ENTRY OF JUDGMENT
       ON CERTAIN DISMISSED CLAIMS UNDER FED. R. CIV. P. 54(b)



      Plaintiff Brian P. Manookian requests that this Court enter an order of

judgment under Rule 54(b), Federal Rules of Civil Procedure, as to the claims it

dismissed with prejudice in its February 28, 2020 order.

      1.    On February 28, 2020, this Court entered an order dismissing four

claims with prejudice and staying the remaining claims under Younger v. Harris:

      For the reasons stated in the accompanying memorandum,
      Defendants’ Motion to Dismiss (Doc. No. 23) is GRANTED, in part.
      Plaintiff’s antitrust claim in Count IV is subject to Parker immunity
      and is DISMISSED WITH PREJUDICE. The claims for damages
      against Defendants under 42 U.S.C. § 1983 in Counts I, II, and III are
      barred by quasi-judicial immunity and are DISMISSED WITH
      PREJUDICE. The remaining claims for injunctive and declaratory
      relief are STAYED pursuant to Younger v. Harris, 401 U.S. 37 (1971).
      In light of the ruling on Defendants’ Motion to Dismiss, Plaintiff’s
      Motion for Preliminary Injunction (Doc. No. 44) is MOOT.

      2.    Since the Court stayed the action under Younger v. Harris, final

judgment was not entered. Therefore, the order does not qualify as a final decision



                                    1
   Case 3:19-cv-00350 Document 60 Filed 03/30/20 Page 1 of 6 PageID #: 778
under 28 U.S.C. § 1291, a collateral order, or an interlocutory order under 28 U.S.C.

§ 1292. Summers v. Leis, 368 F.3d 881, 889 (6th Cir. 2004).

      3.     A district court may direct the entry of final judgment as to one or

more but fewer than all of the claims in a case “only if the court expressly

determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b). The Court

should “balance the needs of the parties against the interests of efficient case

management,” considering the following factors:

      (1) the relationship between the adjudicated and unadjudicated claims;
      (2) the possibility that the need for review might or might not be
      mooted by future developments in the district court; (3) the possibility
      that the reviewing court might be obliged to consider the same issue a
      second time; (4) the presence or absence of a claim or counterclaim
      which could result in set-off against the judgment sought to be made
      final; (5) miscellaneous factors such as delay, economic and solvency
      considerations, shortening the time of trial, frivolity of competing
      claims, expense and the like.

In re Fifth Third Early Access Cash Advance Litig., 925 F.3d 265, 275 (6th Cir.

2019) (quoting Gen. Acquisition v. Gencorp, Inc., 23 F.3d 1022, 1027 (6th Cir. 1994)).

      4.     The Court should enter final judgment as to all the dismissed claims

because the only matter precluding final judgment is an indefinite stay of the only

claims that were not dismissed.

      5.     The first factor favors entry of final judgment on the dismissed claims

because there is an insignificant relationship between the adjudicated claims and

the unadjudicated claims. They are legally distinct (and the antitrust claim is also

factually distinct): the dismissed claims were dismissed on grounds that do not

apply to the remaining claims, and the remaining claims were stayed on grounds

that do not apply to the dismissed claims. State action immunity applies only to


                                    2
   Case 3:19-cv-00350 Document 60 Filed 03/30/20 Page 2 of 6 PageID #: 779
antitrust claims, quasi-judicial immunity applies only to damages claims, Younger

v. Harris abstention applies only to injunctive relief, Wooley v. Maynard, 430 U.S.

705, 710 (1977) (Younger precludes federal courts from exercising certain “equitable

jurisdiction to enjoin ongoing state prosecutions”), and Younger v. Harris abstention

can never apply to federal antitrust claims. See Opp. Mot. Dismiss at 19–20. Put

another way, reversal by the Court of Appeals would not affect this Court’s decision

on the remaining claims that it stayed.

      6.     The second factor favors final judgment because future developments

in this Court would not affect the grounds on which the dismissed claims were

adjudicated and thus could not be mooted by further proceedings.

      7.     Similarly, the third factor favors entry of final judgment on the

dismissed claims because their grounds for dismissal do not apply to the remaining

injunctive and declaratory relief claims, and thus the Court of Appeals will not have

to decide the same legal issues twice.

      8.     The fourth factor favors final judgment because there are no claims or

counterclaims that could later require set-off of the dismissed claims for which final

judgment is sought.

      9.     Finally, other considerations also heavily favor entry of final judgment

as to the dismissed claims. The case has effectively been terminated but Mr.

Manookian’s right to appeal on grounds independent from any remaining claims is

delayed indefinitely. Moreover, as it must in dismissing a complaint under Rule

12(b)(6), the Court accepted as true that Mr. Manookian has suffered millions of




                                    3
   Case 3:19-cv-00350 Document 60 Filed 03/30/20 Page 3 of 6 PageID #: 780
dollars in damages, but that he cannot recover those damages as a matter of law

under two immunity doctrines. At the same time, he is not allowed to earn a living

until defendants conclude their proceedings, and this Court has abstained from

providing relief from those proceedings independent of the merits of the claims

(which were not even disputed by defendants). Thus, there is a danger that Mr.

Manookian will suffer economic hardship and injustice through delay of entry of

final judgment.

      10.    For all these reasons, there is no just reason for delay with respect to

entry of judgment as to the dismissed claims, as provided in Rule 54(b), Federal

Rules of Civil Procedure.

      11.    Under Local Rule 7.01, the undersigned submits that he has met and

conferred with opposing counsel regarding this motion. Opposing counsel indicated

that defendants object to the relief requested in this motion.

                                   CONCLUSION

      For these reasons, Mr. Manookian respectfully requests that this Court find

that there is no just reason for delay with respect to entry of judgment as to the

claims dismissed with prejudice and enter an order of judgment as to those claims.

                                            Respectfully submitted,

 Date: March 30, 2020                       s/ Aaron Gott
                                            AARON GOTT
                                            Jarod Bona (admitted pro hac vice)
                                            David Codell (admitted pro hac vice)
                                            Aaron Gott (admitted pro hac vice)
                                            BONA LAW PC
                                            4275 Executive Square, Suite 200
                                            La Jolla, CA 92037



                                    4
   Case 3:19-cv-00350 Document 60 Filed 03/30/20 Page 4 of 6 PageID #: 781
                                       (858) 964-4589
                                       jarod.bona@bonalawpc.com
                                       david.codell@codell.com
                                       aaron.gott@bonalawpc.com

                                       Counsel for Plaintiff

                                       Daniel Horwitz
                                       Tennessee Bar No. 032176
                                       1803 Broadway, Suite #531
                                       Nashville, TN 37203
                                       (615) 739-2888
                                       daniel.a.horwitz@gmail.com

                                       Local Pro Bono1 Counsel for Plaintiff




1.     Any attorney’s fee awarded to Mr. Manookian and earned by Mr. Horwitz
shall be donated to the First Amendment Center.



                                    5
   Case 3:19-cv-00350 Document 60 Filed 03/30/20 Page 5 of 6 PageID #: 782
                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and exact copy of the Motion for

Entry of Judgment on Certain Dismissed Claims Under Rule 54(b) was served on

the persons listed below by means of this Court’s filing system.


        Talmage M. Watts                        Daniel Horwitz
        Senior Assistant Attorney General       Tennessee Bar No. 032176
        Attorney General’s Office – Tax         1803 Broadway, Suite #531
        Division                                Nashville, TN 37203
        P.O. Box 20207                          (615) 739-2888
        Nashville, TN 37202-0207                daniel.a.horwitz@gmail.com
        (615) 741-6431 telephone
        talmage.watts@ag.tn.gov                 Local Pro Bono Counsel for Plaintiff

        Counsel for Defendants

on the 30th day of March 2020.




                                                        s/Aaron Gott
                                                       AARON GOTT




   Case 3:19-cv-00350 Document 60 Filed 03/30/20 Page 6 of 6 PageID #: 783
